
	

113 HR 4907 IH: Global Respect Act
U.S. House of Representatives
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4907
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2014
			Mr. Cicilline (for himself, Mr. Engel, Ms. Lofgren, Ms. Speier, Mr. McGovern, Mr. Sean Patrick Maloney of New York, Mr. Takano, Ms. Wilson of Florida, Mr. McDermott, Mr. Lowenthal, Mr. Pocan, Ms. Roybal-Allard, Mr. Polis, Ms. Eshoo, Ms. Frankel of Florida, Ms. Lee of California, and Mr. Murphy of Florida) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To impose sanctions with respect to foreign persons responsible for gross violations of
			 internationally recognized human rights against lesbian, gay, bisexual,
			 and transgender (LGBT) individuals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Global Respect Act.
		2.FindingsCongress finds the following:
			(1)The dignity, freedom, and equality of all human beings are fundamental to a thriving global
			 community.
			(2)The rights to life, liberty, and security of the person, the right to privacy, and the right to
			 freedom of expression and association are fundamental rights.
			(3)An alarming trend of violence directed at LGBT individuals around the world continues.
			(4)More than one-third of all countries have laws criminalizing consensual same-sex relations, and
			 countries such as Nigeria, Russia, Uganda, and Ukraine have recently
			 considered or passed legislation that would further target LGBT
			 individuals.
			(5)Every year thousands of individuals around the world are targeted for harassment, attack, arrest,
			 and murder on the basis of their sexual orientation or gender identity.
			(6)Those who commit crimes against LGBT individuals often do so with impunity, and are not held
			 accountable for their crimes.
			(7)Homophobic and transphobic statements by government officials in many countries in every region of
			 the world promote negative public attitudes and can lead to violence
			 toward LGBT individuals.
			(8)There are too many instances in which police, prison, military, and civilian government authorities
			 have been directly complicit in abuses aimed at LGBT citizens, including
			 arbitrary arrest, torture, and sexual abuse.
			(9)Celebrations of LGBT individuals and communities, such as film festivals, Pride events, and
			 demonstrations are often forced underground due to inaction on the part
			 of, or harassment by, local law enforcement and government officials, in
			 violation of freedoms of assembly and expression.
			(10)Laws criminalizing consensual same-sex relations severely hinder access to HIV/AIDS treatment,
			 information, and preventive measures for LGBT individuals and families.
			(11)Many countries are making positive developments in the protection of the basic human rights of LGBT
			 individuals.
			3.DefinitionsIn this Act:
			(1)Appropriate congressional committeesThe term appropriate congressional committees means—
				(A)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Homeland
			 Security, and the Committee on the Judiciary of the House of
			 Representatives; and
				(B)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Homeland
			 Security and Governmental Affairs, and the Committee on the Judiciary of
			 the Senate.
				(2)Foreign personThe term foreign person means a person that is not a United States person.
			(3)PersonThe term person means an individual or entity.
			(4)United States personThe term United States person means—
				(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States;
			 or
				(B)an entity organized under the laws of the United States or of any jurisdiction within the United
			 States, including a foreign branch of such an entity.
				4.Identification of foreign persons responsible for gross violations of human rights
			(a)In generalNot later than 180 days after the date of the enactment of this Act and biannually thereafter, the
			 President shall transmit to the appropriate congressional committees a
			 list of each foreign person that the President determines, based on
			 credible information—
				(1)is responsible for or complicit in the extrajudicial killing, torture, or other gross violation of
			 internationally recognized human rights, including widespread or
			 systematic violation of the fundamental freedoms of expression,
			 association, or assembly, committed against an individual in a foreign
			 country based on actual or perceived sexual orientation or gender
			 identity;
				(2)acted as an agent of or on behalf of a foreign person in a matter relating to an activity described
			 in paragraph (1); or
				(3)is responsible for or complicit in inciting a foreign person to engage in an activity described in
			 paragraph (1).
				(b)UpdatesThe President shall transmit to the appropriate congressional committees an update of the list
			 required by subsection (a) as new information becomes available.
			(c)Guidance relating to submission of certain informationThe Secretary of State shall issue public guidance, including through United States diplomatic and
			 consular posts, relating to how names of foreign persons who may be
			 included on the list required by subsection (a) may be submitted to the
			 Department of State.
			(d)Form
				(1)In generalThe list required by subsection (a) shall be transmitted in unclassified form.
				(2)ExceptionThe name of a foreign person to be included in the list required by subsection (a) may be
			 transmitted in a classified annex only if the President—
					(A)determines that it is vital for the national security interests of the United States to do so;
					(B)uses the annex in a manner consistent with congressional intent and the purposes of this Act; and
					(C)not later than 15 days before transmitting the name in a classified annex, provides to the
			 appropriate congressional committees notice of, and a justification for,
			 including or continuing to include each foreign person in the classified
			 annex despite any publicly available credible information indicating that
			 the foreign person engaged in an activity described in paragraph (1) or
			 (2) of subsection (a).
					(3)Consideration of certain informationIn preparing the list required by subsection (a), the President shall consider—
					(A)information provided by the Chairperson or Ranking Member of each of the appropriate congressional
			 committees; and
					(B)credible information obtained by other countries and nongovernmental organizations that monitor
			 violations of human rights.
					(4)Public availabilityThe unclassified portion of the list required by subsection (a) shall be made available to the
			 public and published in the Federal Register.
				(e)Removal from listA foreign person may be removed from the list required by subsection (a) if the President
			 determines and reports to the appropriate congressional committees not
			 later than 15 days before the removal of the foreign person from the list
			 that—
				(1)credible information exists that the foreign person did not engage in the activity for which the
			 foreign person was added to the list;
				(2)the foreign person has been prosecuted appropriately for the activity in which the foreign person
			 engaged; or
				(3)the foreign person has credibly demonstrated a significant change in behavior, has paid an
			 appropriate consequence for the activities in which the foreign person
			 engaged, and has credibly committed to not engage in an activity described
			 in paragraph (1) or (2) of subsection (a).
				(f)Requests by Chairperson or Ranking Member of appropriate congressional committees
				(1)In generalNot later than 120 days after receiving a written request from the Chairperson or Ranking Member of
			 one of the appropriate congressional committees with respect to whether a
			 foreign person meets the criteria for being added to the list required by
			 subsection (a), the President shall transmit a response to that
			 Chairperson or Ranking Member, as the case may be, with respect to the
			 status of the foreign person at issue.
				(2)FormThe President may transmit a response required by paragraph (1) in classified form if the President
			 determines that it is necessary for the national security interests of the
			 United States to do so.
				(3)Removal
					(A)In generalIf the President removes from the list required by subsection (a) a foreign person that has been
			 placed on the list, the President shall provide the Chairpersons and
			 Ranking Members of the appropriate congressional committees with any
			 information that contributed to such removal decision.
					(B)Form of informationThe President may transmit the information requested by subparagraph (A) in classified form if the
			 President determines that it is necessary to the national security
			 interests of the United States to do so.
					(g)Nonapplicability of confidentiality requirement with respect to visa recordsThe President shall publish the list required by subsection (a) without regard to the requirements
			 of section 222(f) of the Immigration and Nationality Act (8 U.S.C.
			 1202(f)) with respect to confidentiality of records pertaining to the
			 issuance or refusal of visas or permits to enter the United States.
			5.Inadmissibility of certain individuals
			(a)Ineligibility for visas and admission to the United StatesAn individual who is a foreign person on the list required by section 4(a) is ineligible to receive
			 a visa to enter the United States and ineligible to be admitted to the
			 United States.
			(b)Current visas revoked and removal from United StatesThe Secretary of State shall revoke, in accordance with section 221(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1201(i)), the visa or other documentation of an
			 individual who would be ineligible to receive such a visa or documentation
			 under subsection (a), and the Secretary of Homeland Security shall remove
			 from the United States such an individual.
			(c)Waiver for national security interests
				(1)In generalThe Secretary of State and the Secretary of Homeland Security, in consultation with the President,
			 may waive the application of subsection (a) or (b), as the case may be, in
			 the case of an individual if—
					(A)the Secretaries determine that such a waiver—
						(i)is necessary to permit the United States to comply with the Agreement between the United Nations
			 and the United States of America regarding the Headquarters of the United
			 Nations, signed June 26, 1947, and entered into force November 21, 1947,
			 or other applicable international obligations of the United States; or
						(ii)is in the national security interests of the United States; and
						(B)before granting the waiver, the Secretaries provide to the appropriate congressional committees
			 notice of, and a justification for, the waiver.
					(2)Timing for notice of certain waiversIn the case of a waiver under subparagraph (A)(ii) of paragraph (1), the Secretaries shall submit
			 the notice required by subparagraph (B) of such paragraph not later than
			 15 days before granting the waiver.
				(d)Regulatory authorityNot later than 180 days after the date of the enactment of this Act, the Secretary
			 of State and the Secretary of Homeland Security shall prescribe such
			 regulations as are necessary to carry out this section.
			6.Report to CongressNot later than one year after the date of the enactment of this Act and annually thereafter, the
			 President, acting through the Secretary of State, shall submit to the
			 appropriate congressional committees a report on—
			(1)the actions taken to carry out this Act, including—
				(A)the number of foreign persons added to or removed from the list required by section 4(a) during the
			 year preceding each report, the dates on which those persons were added or
			 removed, and the reasons for adding or removing those persons; and
				(B)an analysis that compares increases or decreases in the number of such persons year-over-year and
			 the reasons therefor; and
				(2)efforts by the executive branch to coordinate with the governments of other countries to, as
			 appropriate, impose sanctions that are similar to the sanctions imposed
			 under this Act.
			7.Discrimination related to sexual orientation or gender identity
			(a)Tracking violence or criminalization related to sexual orientation or gender identityThe Assistant Secretary for Democracy, Human Rights and Labor shall designate a Bureau-based senior
			 officer or officers who shall be responsible for tracking violence,
			 criminalization, and restrictions on the enjoyment of fundamental
			 freedoms, consistent with United States law, in foreign countries based on
			 actual or perceived sexual orientation or gender identity.
			(b)Annual country reports on human rights practicesThe Foreign Assistance Act of 1961 is amended—
				(1)in section 116(d) (22 U.S.C. 2151n(d))—
					(A)in paragraph (11)(C), by striking and at the end;
					(B)in paragraph (12)—
						(i)in subparagraph (B), by striking and at the end; and
						(ii)in subparagraph (C)(ii), by striking the period at the end and inserting ; and; and
						(C)by adding at the end the following new paragraph:
						
							(13)wherever applicable, violence or discrimination that affects the fundamental freedoms, including
			 widespread or systematic violation of the freedoms of expression,
			 association, or assembly, consistent with United States law, of an
			 individual in foreign countries that is based on actual or perceived
			 sexual orientation or gender identity.; and
					(2)in section 502B(b) (22 U.S.C. 2304(b)), by inserting after the ninth sentence the following new
			 sentence: Wherever applicable, such report shall also include information regarding violence or
			 discrimination that affects the fundamental freedoms, including widespread
			 or systematic violation of the freedoms of expression, association, or
			 assembly, consistent with United States law, of an individual in foreign
			 countries that is based on actual or perceived sexual orientation or
			 gender identity..
				
